FILED
                            NOT FOR PUBLICATION                               DEC 03 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RENE TYH TOKPAN,                                 No. 10-73176

              Petitioner,                        Agency No. A098-152-422

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 6, 2012
                            San Francisco, California

Before: SCHROEDER, KLEINFELD, and BERZON, Circuit Judges.



       Rene Tokpan petitions for review of the Board of Immigration Appeals’

decision affirming the Immigration Judge’s denial of Tokpan’s motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review denial of a motion to reopen for abuse of discretion. Iturribarria

v. INS, 321 F.3d 889, 894 (9th Cir. 2003). Tokpan was convicted of stalking under

California law and was ordered removed under 8 U.S.C. § 1227(a)(2)(E)(i).

Tokpan argues on appeal that because his conviction was based on a plea of nolo

contendere, it was insufficient to qualify as a conviction under § 1227.

“Conviction” is defined in 8 U.S.C. § 1101(a)(48)(A) as

      a formal judgment of guilt of the alien entered by a court, or if
      adjudication of guilt has been withheld, where—(i) a judge or jury has
      found the alien guilty or the alien has entered a plea of guilty or nolo
      contendere or has admitted sufficient facts to warrant a finding of
      guilt, and (ii) the judge has ordered some form of punishment,
      penalty, or restraint on the alien’s liberty to be imposed. (emphasis
      added).

      Here, the California Superior Court entered a formal judgment of guilt

against Tokpan for stalking, after he pleaded nolo contendere. Under § 1101,

where there is a judgment of guilt, that suffices as a conviction for federal purposes

regardless of whether that judgment of guilt is based upon a plea of nolo

contendere. Tokpan was convicted on his plea of stalking, and the BIA did not

abuse its discretion in denying his motion to reopen. We need not and do not reach

any of Tokpan’s other arguments.



      PETITION DENIED.


                                          2